DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Examiner recommends figures 1-7 be labelled with corresponding item names from the specification, in addition to the existing item numbers, as much as feasible. For example, Fig. 1, box 200 should be labelled Charging Station 200. This will allow any patent which issues from the application to quickly be ascertained by future users and searchers of the database. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 11-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Burns et al. US 20200233410. 
Regarding claims 1 and 11 [claim 1 is considered representative, for purposes of itemization], Burns discloses a system for recharging a vehicle battery [Fig. 1, electric freight trailer 100, pars. 0009, 0010, 0026] and a refrigeration unit battery [pars. 0029, 0031] with a charging station, the charging station providing an electrical power at a charging station voltage [par. 0024], the system comprising: 
a charging port [Fig. 4, external charge port] for receiving the electrical power from the charging station [par. 0024 connected at battery charging ports; par. 0080]; 
a vehicle power train system [as shown in Fig. 4] in connection with the charging port, the vehicle power train system receiving the electrical power from the charging port [Fig. 4, external charge port, pars. 0044, 0080], the vehicle power train system comprising: 
a vehicle battery [Fig. 4, battery pack energy storage 310] for storing the electrical power at a vehicle power train system voltage [pars. 0040, 0042, 0043]; and 
a refrigeration unit system [Fig. 4, comprising refrigeration, motor] in connection with the charging port [Fig. 4, via auxiliary power electronics 360], the refrigeration unit system receiving the electrical power from the charging port [Fig. 4, via 360, pars. 0029, 0031, 0044], the refrigeration unit system comprising: 
a refrigeration unit battery [Fig. 4, low voltage battery 610] for storing the electrical power at a refrigeration unit system voltage [pars. 0078, 0079]; and 
a refrigeration electrical system [Fig. 4, comprising refrigeration, motor, auxiliary power electronics 360, low voltage battery 610] for converting the electrical power from the refrigeration unit battery [Fig. 4, low voltage battery 610] to a mechanical energy [pars. 0078, 0079. See also pars. 0002, 0042, 0043, 0072. 
Regarding the claim 11 limitation: Burns discloses…converting, in a refrigeration electrical system [Fig. 4, note that the vehicle electrical system and the refrigeration electrical system are joined by power electronics 360, and therefore can be considered one and the same], the electrical power from the vehicle battery to a mechanical energy [as seen in Fig. 4, vehicle battery power from 310 is used to power refrigeration and motor via 350, 360].
Regarding claims 2, 12, Burns discloses wherein the charging station [Fig. 4, connected at external charge port] is a direct current (DC) charging station [as indicated at 350 high voltage DC buss].
Regarding claims 3, 13, Burns discloses wherein the vehicle power train system further comprises a vehicle DC to DC converter for converting the electrical power from the charging station voltage to the vehicle power train system voltage, the electrical power converted by the vehicle DC to DC converter being stored by the vehicle battery [pars. 0080- 0082].
Regarding claims 4, 14, Burns discloses wherein the refrigeration unit system further comprises a refrigeration DC to DC converter [Fig. 4, DC/DC converter #1] for converting the electrical power from the charging station voltage to the refrigeration unit system voltage, the electrical power converted by the refrigeration DC to DC converter being stored by the refrigeration unit battery [low voltage battery 610. Pars. 0078, 0079].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burns et al. US 20200233410. 
Regarding claims 5, 15, Burns discloses the system of claims 1, 11, but is silent on: wherein the charging station is an alternating current (AC) charging station.
Examiner takes Official Notice, IAW MPEP 2144.03, as to the common knowledge of the recited subject matter. AC charging stations are well-known in the art as an alternative to DC charging stations and merely represent an engineering trade-off between using AC power instead of DC power. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an AC charging station with Burns’ electric truck (and subsequently modifying the loads accordingly from DC to AC as needed), depending on the chosen power-supply of the loads desired onboard the truck, for the benefit of supplying the truck wherever AC is more widely available at the port.
Regarding claims 6, 16: wherein the charging port comprises an AC to DC converter for converting the electrical power from an alternating current (AC) to a direct current (DC) [this is also well-known and an automatic result of using an AC charging station, per claim 5, in order to change the AC back to DC for use with DC-based loads. Motivation to use is as given in claim 5].
Regarding claims 7, 17, Burns discloses wherein the vehicle power train system further comprises a vehicle DC to DC converter for converting the electrical power to a vehicle power train system voltage, the electrical power converted by the vehicle DC to DC converter being stored by the vehicle battery [pars. 0080- 0082].
Regarding claims 8, 18, Burns discloses wherein the refrigeration unit system further comprises a refrigeration DC to DC converter for converting the electrical power to a refrigeration unit system voltage, the electrical power converted by the refrigeration DC to DC converter being stored by the refrigeration unit battery [low voltage battery 610. Pars. 0078, 0079].
Regarding claims 9, 19: wherein the vehicle power train system further comprises a vehicle AC to DC converter for converting the electrical power from an alternating current (AC) to a direct current (DC), the electrical power converted by the vehicle AC to DC converter being stored by the vehicle battery [this is also well-known and an automatic result of using an AC charging station, per claim 5, in order to change the AC back to DC for use with DC-based loads. Motivation to use is as given in claim 5].
Regarding claims 10, 20: wherein the refrigeration unit system further comprises a refrigeration AC to DC converter for converting the electrical power from an alternating current (AC) to a direct current (DC), the electrical power converted by the refrigeration AC to DC converter being stored by the refrigeration unit battery [this is also well-known and an automatic result of using an AC charging station, per claim 5, in order to change the AC back to DC for use with DC-based loads. Motivation to use is as given in claim 5].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Koelsch US 20180245825 discloses use of a battery containing TRU for use with a semi tractor-trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859



/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859